Case 2:18-cv-00103-DMG-MRW Document 191 Filed 09/03/21 Page 1 of 1 Page ID #:5564




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES - GENERAL

   Case No.    CV 18-103-DMG (MRWx)                                   Date     September 3, 2021

   Title In Re Woodbridge Investments Litigation


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 Kane Tien                                               Myra Ponce
                Deputy Clerk                                            Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
              David C. Girard                                          Gayle I. Jenkins
              Jonathan Weiss                                        Thomas B. Walsh, IV
             Jeff S. Westerman
               Makenna Cox
               Jason Kellogg
            Jeffrey C. Schneider
           Robert J. Neary - Tele

   Proceedings: Plaintiffs’ Unopposed Motion for Preliminary Settlement Approval [188]

          The cause is called and counsel state their appearance. The hearing is held via
   videoconference. The Court and counsel confer. Following discussions with counsel, Plaintiffs’
   Unopposed Motion for Preliminary Class Action Settlement Approval [Doc. # 188] is
   GRANTED for the reasons stated on the record. The Court requests that Plaintiffs’ counsel
   arrange for a website where information related to this class action settlement can be viewed by
   class members. A written order will issue.

          Counsel shall e-mail to the clerk the finalized notice in Word format for the Court to
   review. The hearing on Plaintiffs’ motion for final approval of class action settlement will be
   held on December 17, 2021 at 10:00 a.m. All other scheduled deadlines and hearings are
   STAYED.




                                                                                               :29




   CV-90                              CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
